Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  

DETAILED ACTION
3.	This action is responsive to the Applicants’ RCE submission received 05/10/2022.  Claims 1-8, 10-19, 21-28, and 30-39 are pending.  Claims 1, 11, and 12 are independent.  This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-8, 10-19, 21-28, and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0357439 (“Lemay”) in view of U.S. Patent Application Publication No. 2015/0089359 (“Brisebois”).
Regarding claim 1, LEMAY teaches a computer system (a portable computing device, as shown in the FIGs. 1A-1B, 2-3, and 4A for example, and related processing framework as taught therein, which constitute a “computer system” as recited), comprising:
one or more processors (“processor(s)”, per FIG. 1A element 120), wherein the computer system is in communication with a display generation component (“display controller” and/or “touch sensitive display system”, per FIG. 1A elements 156 and 112) and one or more input devices (FIG. 1A elements 113 (microphone), 166 (proximity sensor), 168 (accelerometer(s)), 112 (touch-sensitive display system), 164 (optical sensor(s)), 165 (contact intensity sensor(s)), and/or 116 (other input or control devices)); and
memory (“memory”, per FIG. 1A element 102) storing one or more programs (“operating system” and other modules and applications as shown inside element 102 per FIG. 1A) configured to be executed by the one or more processors, the one or more programs including instructions for:
while the computer system is in an unlocked user interface state (the device as taught features locked and unlocked states, e.g. per [0142], [0200]-[0201], [0217]-[0222], [0233]-[0234], [0240]-[0243], [0267]-[0268], [0276], and [0288]-[0289], where depending on whether the state is locked or unlocked, different user interfaces and device features/functions are exposed accordingly ([0268]: “Displaying different content depending on whether a device is a locked mode or an unlocked mode …”)), displaying, via the display generation component a first user interface that includes a first plurality of selectable user interface objects (FIG. 4A is a device home screen shown that is available only when the device is unlocked for example, the home screen is a UI featuring various selectable icons), 
wherein the first plurality of selectable user interface objects includes:
a first selectable user interface object that, when selected, causes the computer system to initiate a process that includes modifying a state of the computer system without, causing an external accessory device to perform a function (FIG. 4A element 430 is a selectable icon for the device camera, which is a native device and therefore not “an external accessory device”, and whereupon selection of this icon, the device transitions to a camera / image acquisition mode, i.e. a modifying of a state for the device (for sake of completeness, see also any of the other native device function affordances listed per [0237]), which feasibly could be mapped in place of the camera function discussed here) … 

Specifically in relation to a device’s locked mode/UI, the claim further recites additional limitations, further taught per Lemay, that:
while the computer system is in a locked user interface state (as previously mentioned, the device as taught features locked and unlocked states, e.g. per [0142], [0200]-[0201], [0217]-[0222], [0233]-[0234], [0240]-[0243], [0267]-[0268], [0276], and [0288]-[0289]), displaying a second user interface that includes a third plurality of selectable user interface objects (where depending on whether the state is locked or unlocked, different user interfaces and device features/functions are exposed accordingly ([0268]: “Displaying different content depending on whether a device is a locked mode or an unlocked mode …”), i.e. intuitively a different UI with a different set of features/functions are provided in locked mode verses unlocked mode),
wherein the third plurality of selectable user interface objects includes a fourth selectable user interface object that when selected, initiates the process that includes modifying the state of the computer system without causing an external accessory device to perform the function (even in the device’s locked mode, the camera application’s functions (as previously discussed in relation to unlocked mode) are exposed, e.g. per [0230]-[0233]), and further wherein the third plurality of selectable user interface objects does not include either of a fifth selectable user interface object that when selected, causes the first external accessory device of the plurality of external accessory devices to perform the first function and a sixth selectable user interface object that when selected, causes the second external accessory device of the plurality of external accessory devices to perform the second function (the discussion per [0230]-[0233], and any other discussion of device locked mode provided in the reference is essentially silent as to icons, affordances, widgets, etc. that permit access to external/remote devices via the device’s locked mode/UI).

In relation to the recited “unlocked user interface state” and related recitations of “first user interface” with “first plurality of selectable user interfaces objects”, the claim further recites the additional limitations: 
in accordance with a determination that the computer system is in a first use context, a second selectable user interface object that, when selected, causes a first external accessory device of a plurality of external accessory devices to perform a first function, and 
in accordance with a determination that the computer system is in a second use context that is different from the first use context, a third selectable user interface object, different from the second selectable user interface object, that when selected, causes a second external accessory device of the plurality of external accessory devices to perform a second function, wherein the third selectable user interface object is not included in the first user interface in accordance with a determination that the computer system is in the first use context.  

Salient to these limitations, e.g. listed just immediately above, Lemay teaches affordances/icons that permit control/operation of functions of external/remote devices, see e.g. [0240] discussing temperature system control, fan control, shades control, lights control, doors control, smoke alarm control, and so on, and specifically that these remote device affordances are restricted when the device is locked and are otherwise accessible upon the user’s unlocking step. See FIGs. 5AN, 5A0, and 5AP.  Moreover, and relatedly, Lemay’s [0241] teaches that that these remote device control/function affordances may be limited as a function of device proximity to the remote device, such that device location or device proximity as determinable per [0241] may fairly read on Applicants’ recitation of “use context”, e.g. where it is feasibly that as a device user and hence the device too moves through an environment the proximity to remote devices will vary and it could be understood and expected that certain remote devices will fall in and out of proximity scope, thereby affecting the availability, accessibility, and presentation of a corresponding affordance for the remote device along those lines.  For example, a particular remote device and corresponding onscreen affordance may be available when the user and device is in a first room, per FIG. 5AP, but may not be available when the user and device moves to a second room and instead a different remote device and corresponding onscreen affordance becomes available, accessible, and actively presented via the device’s screen/menu.  Based on this reading of Lemay and the Examiner’s interpretation thereof, Lemay may be understood to sufficiently teach these additional limitations.  However, to the extent that Lemay is found deficient, the Examiner would then rely upon BRISEBOIS to teach what Lemay may otherwise lack, see e.g. Brisebois’s [0030]-[0031] teaching icon demotion as applied to a device home screen of an icons, where the device adapts to conditions, e.g. location, state, mobility, to selectively add/remote icons as appropriately determined by the device’s intelligent adaptation framework.
Lemay and Brisebois both relate to selective accessibility and presentation of device functions via a menu/UI or the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Brisebois’s active adaptation aspect with Lemay’s framework to intelligently promote and demote affordances to remote devices/functions as appropriate to a user’s location/mobility, e.g. as the cited-to portions of Brisebois teach, thereby only subjecting a user’s menu and homescreen aspects to the population of relevant functions in the moment and otherwise reducing increased clutter with non-relevant functions and their affordances.

Regarding claim 2, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the first external accessory device is different from the second external accessory device (Lemay’s [0240] teaching affordances/icons that permit control/operation of functions of external/remote devices, e.g. temperature system control, fan control, shades control, lights control, doors control, smoke alarm control, and so on, and here the breadth of these different remote devices/systems that are controllable in the described manner via a central menu/dashboard permits or at least renders obvious the types of different such device instances via different/distinct affordances).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein: the first use context includes a requirement that is met when the first user interface is displayed at a first time and
the second use context includes a requirement that is met when the first user interface is displayed at a second time that is different from the first time (Lemay’s [0241] teaches that that these remote device control/function affordances may be limited as a function of device proximity to the remote device, such that device location or device proximity as determinable per [0241] may fairly read on Applicants’ recitation of “use context”, e.g. where it is feasibly that as a device user and hence the device too moves through an environment the proximity to remote devices will vary and it could be understood and expected that certain remote devices will fall in and out of proximity scope, and to the extent that this happens as a function of location or mobility, it is likewise understood that the timing of these state changes are necessarily distinct, but more definitively see Brisebois’s FIG. 1 element 42 teaching that time may be the basis for an intelligent adaptation of icon promotion/demotion for a menu/UI/homescreen).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein: the first use context includes a requirement that is met when the computer system is detected at a first location and the second use context includes a requirement that is met when the computer system is detected at a second location that is different from the first location (Lemay’s [0241] teaches that that these remote device control/function affordances may be limited as a function of device proximity to the remote device, such that device location or device proximity as determinable per [0241] may fairly read on Applicants’ recitation of “use context”, e.g. where it is feasibly that as a device user and hence the device too moves through an environment the proximity to remote devices will vary and it could be understood and expected that certain remote devices will fall in and out of proximity scope, and additionally/alternatively see also Brisebois’s FIG. 1 element 44 teaching that location may be the basis for an intelligent adaptation of icon promotion/demotion for a menu/UI/homescreen).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein: the first use context includes a requirement that is met when the computer system has previously caused the first external accessory device to perform a third function and the second use context includes a requirement that is met when the computer system has previously caused the second external accessory device to perform a fourth function (Lemay’s [0383] (affordance population on the basis of recent-pairing), [0376] and [0246] (recent display), [0241] (recent access of a defined area), [0239] (recent playback), etc. can be feasibly understood to read on the recited “previously caused … to perform a … function”, such that this is a basis for subsequent presentation/display of an affordance or selectable element onscreen).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the first plurality of selectable user interface objects includes: in accordance with a determination that the computer system is in the first use context, a first number of selectable user interface objects that includes the first selectable user interface object and the second selectable user interface object, and in accordance with a determination that the computer system is in the second use context, a second number of selectable user interface objects that includes the first selectable user interface object and the third selectable user interface object, wherein the first number of selectable user interface objects is different than the second number of selectable user interface objects (Lemay: [0241] teaches that that these remote device control/function affordances may be limited as a function of device proximity to the remote device, such that device location or device proximity as determinable per [0241] may fairly read on Applicants’ recitation of “use context”, e.g. where it is feasibly that as a device user and hence the device too moves through an environment the proximity to remote devices will vary and it could be understood and expected that certain remote devices will fall in and out of proximity scope, thereby affecting the availability, accessibility, and presentation of a corresponding affordance for the remote device along those lines.  For example, a particular remote device and corresponding onscreen affordance may be available when the user and device is in a first room, per FIG. 5AP, but may not be available when the user and device moves to a second room and instead a different remote device and corresponding onscreen affordance becomes available, accessible, and actively presented via the device’s screen/menu, and additionally/alternatively see Brisebois’s FIG. 1 element 40 teaching different contexts that serve as a consideration for icon/affordance promotion/demotion in an onscreen menu/UI, that can be understood to read on selective display/presentation of different functions/features as a function of varying context/state and that feasibly the functions/features differ as a function of the different context/state).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the one or more programs further include instructions for:
receiving a first user input corresponding to the first selectable user interface object and in response to receiving the first user input, displaying a user interface for controlling one or more external accessory devices (Lemay’s [0240] teaches affordances/icons that permit control/operation of functions of external/remote devices, see e.g. discussing temperature system control, fan control, shades control, lights control, doors control, smoke alarm control, and so on, and intuitively when a user selects an affordance for one of these external/remote devices then a corresponding function is launched to facilitate remote access/control) that includes:
in accordance with the computer system being in the first use context, wherein the first use context includes the computer system being currently associated with a first location that corresponds to a first set of one or more external accessory devices, a first external accessory device user interface object that, when selected, causes a first external accessory device of the first set of one or more external accessory devices to perform a fifth function; and in accordance with the computer system being in the second use context, wherein the second use context includes the computer system being currently associated with a second location that corresponds to a second set of one or more external accessory devices that is different from the first set of one or more external accessory devices, a second external accessory device user interface object that, when selected, causes the first external accessory device of the second set of one or more external accessory devices to perform a sixth function (Lemay’s [0241] teaches that that these remote device control/function affordances may be limited as a function of device proximity to the remote device, such that device location or device proximity as determinable per [0241] may fairly read on Applicants’ recitation of “use context”, e.g. where it is feasibly that as a device user and hence the device too moves through an environment the proximity to remote devices will vary and it could be understood and expected that certain remote devices will fall in and out of proximity scope, and additionally/alternatively see also Brisebois’s FIG. 1 element 44 teaching that location may be the basis for an intelligent adaptation of icon promotion/demotion for a menu/UI/homescreen).  
The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the first user interface is displayed while the computer system is in a first user-configurable mode, and wherein the one or more programs further include instructions for: while the computer system is in a second user-configurable mode, displaying a second user interface that includes a second plurality of selectable user interface objects, wherein the second plurality of selectable user interface objects includes a first subset of the first plurality of selectable user interface objects and does not include any selectable user interface objects of a second subset of the first plurality of selectable user interface objects that includes the first selectable user interface object and the second selectable user interface object, which are mostly taught on the basis of the citations, mappings, and rationale provided per claim 1, e.g. as relating to distinct modes, selective displaying of different UI instances and corresponding selectable user interface objects in accordance with mode.  Additionally, the “mode” as recited here is clarified as “user-configurable”, which the Examiner believes is further taught, see e.g. Brisebois’s [0035] discussing that the adaptation aspect may at times be subject to a user’s input/confirmation, for example in instances of first impression, and that this user involvement in an otherwise adaptive/intelligent framework may be fairly understood as “user configurable” as recited.  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the one or more programs further include instructions for: receiving user input corresponding to selection of the first selectable user interface object (Lemay’s [0240] teaches affordances/icons that permit control/operation of functions of external/remote devices, see e.g. discussing temperature system control, fan control, shades control, lights control, doors control, smoke alarm control, and so on, and intuitively when a user selects an affordance for one of these external/remote devices then a corresponding function is launched to facilitate remote access/control), and in response to receiving the user input corresponding to selection of the first selectable user interface object: while displaying the first user interface that includes the second selectable user interface object or the third selectable user interface object, displaying a sixth selectable user interface object that is different from the second selectable user interface object and the third selectable user interface object, wherein selection of the sixth selectable user interface object causes a seventh external accessory device of the plurality of external accessory devices to perform a seventh function (Lemay’s [0241] teaches that that these remote device control/function affordances may be limited as a function of device proximity to the remote device, such that device location or device proximity as determinable per [0241] may fairly read on Applicants’ recitation of “use context”, e.g. where it is feasibly that as a device user and hence the device too moves through an environment the proximity to remote devices will vary and it could be understood and expected that certain remote devices will fall in and out of proximity scope, and additionally/alternatively see also Brisebois’s FIG. 1 element 44 teaching that location may be the basis for an intelligent adaptation of icon promotion/demotion for a menu/UI/homescreen).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory computer-readable storage medium which is further taught per Lemay’s FIG. 1 element 102.

Regarding claim 12, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 14, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 21, the claim includes the same or similar limitations as claim 10 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 23, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 24, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 25, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 26, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 27, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 28, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 30, the claim includes the same or similar limitations as claim 10 discussed above, and is therefore rejected under the same rationale.

Regarding claim 31, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the fourth selectable user interface abject is displayed at a location that the first selectable user interface object was previously displayed (Lemay’s FIG. 4A showing an example of a UI/homescreen with affordances/icons, and one that is known to have a finite number of slots, such that the icon/affordance promotion/demotion aspect of Brisebois would feasibly be applied to Lemay’s UI format to selectively promote one instance in the place of another demoted instance).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 32, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the one or more programs further include instructions for: after displaying the third plurality of selectable user interface objects, displaying an indication that the computer system must be unlocked to display one or more controls that causes one or more external accessory devices to be unlocked (Lemay’s FIGs. 5AN, 5AO, and 5AP constitute a progression where an unlock prompt screen (5AO) is provided to facilitate a user’s access to a locked-down UI and its controls/affordances).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 33, Lemay in view of Brisebois teach the computer system of claim 1, as discussed above.  The aforementioned references teach the additional limitations wherein the indication is displayed at a location at which the second selectable user interface object or the third selectable user interface object was previously displayed (Lemay’s FIG. 4A showing an example of a UI/homescreen with affordances/icons, and one that is known to have a finite number of slots, such that the icon/affordance promotion/demotion aspect of Brisebois would feasibly be applied to Lemay’s UI format to selectively promote one instance in the place of another demoted instance).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 34, the claim includes the same or similar limitations as claim 31 discussed above, and is therefore rejected under the same rationale.

Regarding claim 35, the claim includes the same or similar limitations as claim 32 discussed above, and is therefore rejected under the same rationale.

Regarding claim 36, the claim includes the same or similar limitations as claim 33 discussed above, and is therefore rejected under the same rationale.

Regarding claim 37, the claim includes the same or similar limitations as claim 31 discussed above, and is therefore rejected under the same rationale.

Regarding claim 38, the claim includes the same or similar limitations as claim 32 discussed above, and is therefore rejected under the same rationale.

Regarding claim 39, the claim includes the same or similar limitations as claim 33 discussed above, and is therefore rejected under the same rationale.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0010794 (“Cho”): [0172]

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174